               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
_________________________________________________________________

TERESA ALLEN,                    )
                                 )
     Plaintiff,                  )
                                 )    No. 16-1086-TMP
v.
                                 )
CAROLYN W. COLVIN, ACTING        )
COMMISSIONER OF SOCIAL           )
SECURITY,                        )
                                 )
     Defendant.                  )
________________________________________________________________

           ORDER AFFIRMING THE COMMISSIONER’S DECISION
_________________________________________________________________

     Before the court is plaintiff Teresa Allen’s appeal from a

final    decision   of    the    Commissioner      of   Social   Security 1

(“Commissioner”) denying her application for disability insurance

benefits under Title II of the Social Security Act (“Act”), 42

U.S.C. §§ 1381-1385.      (ECF No. 1.)   The parties have consented to

the jurisdiction of the United States magistrate judge pursuant to

28 U.S.C. § 636(c).      (ECF No. 9.)    For the following reasons, the

Commissioner’s decision is affirmed.

                          I.    FINDINGS OF FACT

     Allen applied for disability insurance benefits on November

16, 2012, with an alleged onset date of July 1, 1965. 2          (R. 54.)



1Carolyn W. Colvin was the Acting Commissioner of Social Security
at the time this action was filed.
2Allen initially filed separate applications under both Title II
and Title VXI of the Act. The Title XVI application was denied and
The alleged onset date was later amended to November 1, 2012.           (R.

54.)    The claim was denied initially and on reconsideration.         (R.

93; 136-37.)     At Allen’s request, an Administrative Law Judge

(“ALJ”) held a hearing and issued a written decision.          (R. 51-68.)

In his written decision, the ALJ first found that Allen last met

the insured status requirements of the Social Security Act on June

30, 2013 and had not engaged in substantial gainful activity since

during the period from her amended onset date through her date last

insured.    (R. 56.)    Second, the ALJ determined that Allen had the

following    severe    impairments   through   the   date   last   insured:

degenerative joint disease of the left ankle; degenerative disc

disease of the lumbar spine; panic disorder; cyclothymic disorder;

borderline    personality    disorder;   and     histrionic   personality

disorder.    (R. 56.)    Third, the ALJ determined Allen did not have

an impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix 1.      (R. 57.)   The ALJ also determined

that Allen retained the residual functional capacity (“RFC”) to:

       perform light work as defined in 20 CFR 414.967(b) except
       the claimant can occasionally climb, balance, stoop,
       crouch, kneel, or crawl and can stand and/or walk for
       four hours in an eight-hour workday. Additionally, the
       claimant can understand, remember, and carryout short and

is not a subject of this appeal.     Her Title II application was
apparently mistakenly omitted from the initial record. The court
requested clarification on this issue, and the government responded
on May 29, 2018. (ECF NO. 19.) The court will accept the Title II
application as attached to the government’s supplemental brief for
purposes of this appeal. (ECF No. 19-1.)
                                -2-
      simple instructions and make judgments on simple work-
      related decision and can have occasional contact with
      supervisors and co-workers, but cannot have contact with
      the public.

(R. 58.)   Fourth, the ALJ determined that Allen could not perform

any past relevant work.         (R. 62.)   Finally, the ALJ determined

that, considering Allen’s age, education, work experience, and RFC,

jobs existed in significant numbers in the national economy which

she could perform.     (R. 62.)   In making this determination, the ALJ

utilized a vocational expert (“VE”), who opined that, given the RFC

finding, Allen would be able to perform unskilled occupations with

a light exertional requirement such as power screw operator,

assembly press operator, and as an office helper.              (R. 63.)   Thus,

the ALJ found that Allen was not disabled.           (R. 63.)      The Social

Security Administration’s (“SSA”) Appeals Council denied Allen’s

request for review, making the ALJ’s decision the final decision of

the Commissioner.     (R. 1.)

      Allen   filed   the   instant   action   on   May   2,    2016,   seeking

reversal or remand of the Commissioner’s decision.               (ECF No. 1.)

Allen argues both that the ALJ made legal errors and that the ALJ’s

decision was not supported by substantial evidence.             (ECF No. 13 at

3.)   Specifically, Allen argues that the ALJ should have found,

based on a treating therapist and independent examining physician’s

records and her own testimony, that she was disabled based on her

mental impairments.     (Id. at 2.)     Allen also argues that the ALJ

failed to give good reasons for dismissing her treating therapist’s
                                -3-
opinions, erred in finding that such treating therapist’s opinions

could not be given weight, erred in determining credibility, failed

to consider all her impairments in making the RFC determination and

erroneously relied on the Grids in a case dealing with non-

exertional impairments.          (Id. at 2-3.)      These arguments are largely

interrelated and accordingly the court construes Allen’s complaint

as raising four distinct issues: (1) whether the ALJ’s assessment

of    the   medical    source    evidence     was   supported   by     substantial

evidence; (2) whether the ALJ’s credibility determination was

supported      by     substantial     evidence;       (3)    whether     the     RFC

determination       was   supported    by   substantial      evidence;    and    (4)

whether the ALJ erred in relying on the Grids at Step Five.                      The

court will address each in turn.

                           II.    CONCLUSIONS OF LAW

A.     Standard of Review

       Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party.                 “The court shall have

power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”           42 U.S.C. § 405(g).        Judicial review of

the    Commissioner’s      decision    is     limited   to   whether     there   is

substantial evidence to support the decision and whether the

                                        -4-
Commissioner used the proper legal criteria in making the decision.

Id.; Winn v. Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir.

2015); Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v.

Comm’r      of    Soc.   Sec.,    486    F.3d     234,    241     (6th   Cir.   2007).

Substantial evidence is more than a scintilla of evidence but less

than   a    preponderance,       and    is   “such       relevant    evidence      as   a

reasonable mind might accept as adequate to support a conclusion.”

Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 535 (6th Cir.

1981) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

       In   determining     whether      substantial       evidence      exists,    the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’”        Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).          If   substantial      evidence    is     found     to   support    the

Commissioner’s        decision,     however,      the    court    must   affirm    that

decision and “may not even inquire whether the record could support

a decision the other way.”              Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)).               Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility.           Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506, 509

(6th Cir. 2007)).          Rather, the Commissioner, not the court, is

                                          -5-
charged with the duty to weigh the evidence, to make credibility

determinations, and to resolve material conflicts in the testimony.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997);

Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990); Kiner v.

Colvin, No. 12-2254-JDT, 2015 WL 1295675, at *1 (W.D. Tenn. Mar.

23, 2015).

B.   The Five-Step Analysis

     The Act defines disability as the “inability to engage in any

substantial    gainful     activity     by   reason    of   any    medically

determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for

a continuous period of not less than 12 months.”                 42 U.S.C. §

423(d)(1).    Additionally, section 423(d)(2) of the Act states that:

     An individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work. For purposes
     of the preceding sentence (with respect to any
     individual), “work which exists in the national economy”
     means work which exists in significant numbers either in
     the region where such individual lives or in several
     regions of the country.

Under   the   Act,   the   claimant    bears   the    ultimate    burden   of

establishing an entitlement to benefits.        Oliver v. Comm’r of Soc.

Sec., 415 F. App’x 681, 682 (6th Cir. 2011).          The initial burden is

                                      -6-
on the claimant to prove she has a disability as defined by the

Act.     Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990).    If the claimant is able to do so, the burden then shifts to

the    Commissioner    to   demonstrate    the    existence     of    available

employment     compatible     with   the    claimant’s     disability       and

background.    Born, 923 F.2d at 1173; see also Griffith v. Comm’r of

Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014).

       Entitlement to social security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations.     See 20 C.F.R. §§ 404.1520 & 416.920.                First, the

claimant must not be engaged in substantial gainful activity.               See

20 C.F.R. §§ 404.1520(b) & 416.920(b).           Second, a finding must be

made that the claimant suffers from a severe impairment.              20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii).          In the third step, the

ALJ determines whether the impairment meets or equals the severity

criteria set forth in the Listing of Impairments contained in the

Social    Security    Regulations.    See   20    C.F.R.   §§    404.1520(d),

404.1525, 404.1526.      If the impairment satisfies the criteria for a

listed impairment, the claimant is considered to be disabled.                On

the other hand, if the claimant’s impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

                                     -7-
to any past relevant work.        See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e).     If the ALJ determines that the claimant can return to

past relevant work, then a finding of not disabled must be entered.

Id.   But if the ALJ finds the claimant unable to perform past

relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers     in   the    national       economy.        See    20    C.F.R.    §§

404.1520(a)(4)(v),      404.1520(g)(1),       416.960(c)(1)-(2).         Further

review is not necessary if it is determined that an individual is

not disabled at any point in this sequential analysis.              20 C.F.R. §

404.1520(a)(4).

C.    Whether the ALJ’s Assessment of the Medical Source Evidence
      was Supported by Substantial Evidence

      Allen first argues that the substantial evidence of the record

establishes that her multiple mental impairments “preclude even

unskilled work,” rendering her disabled on this basis alone.                 (ECF

No. 13 at 12-13.)      Allen also argues that the ALJ erred in giving

any weight to the reports of Tennessee Department of Disability

Section (“DDS”) medical examiners and failed to give good reasons

for dismissing her treating therapist’s opinions.                  (Id. at 13.)

Allen specifically points to the opinion of her treating therapist,

Janice    Halstead,    to    support   a   finding   of   marked   and   extreme

impairments.     (Id. at 12-13.)       Allen appears to argue that Halstead

was a treating source whose opinion should have been afforded

controlling weight.         (Id. at 15.)
                                      -8-
      To the contrary, Halstead is properly characterized as an

“other medical source” under the Social Security regulations.             See

20 C.F.R. §§ 404.1502, 404.1513(a); Bowman v. Comm’r of Soc. Sec.,

683 F. App’x 367, 374 (6th Cir. 2017).               “[O]ther-source opinions

are not entitled to any special deference.”            Hill v. Comm’r of Soc.

Sec., 560 F. App’x 547, 550 (6th Cir. 2014).                 An ALJ is only

required to “generally . . . explain the weight given to opinions

for these ‘other sources[.]’”           Id. (quoting SSR 06-03P, 2006 WL

2329939, at *6).     The ALJ was not required to provide an exhaustive

analysis     of   every   regulatory    factor   in    assessing   Halstead’s

opinion.     See Francis v. Comm’r Soc. Sec. Admin., 414 F. App’x 802,

804   (6th   Cir.   2011).      Here,    the   ALJ    considered   Halstead’s

assessments against the other evidence in the record and noted

several inconsistencies.        Specifically, Allen testified that she

could interact with her family, shop, and concentrate on simple

tasks like watching television, playing solitaire, and completing

puzzles.     (R. 60.)     Furthermore, the ALJ considered other medical

records, including a consultative examination performed by Dennis

Wilson, Ph.D, which indicated that, while Allen exhibited some

limitations, she was far less restricted than Halstead suggested.

(R. 60.)     The ALJ also gave weight to non-examining medical experts

who reviewed the psychological treatment records, because those

records were consistent with each other and the record as a whole.

The ALJ was not required to afford Halstead’s opinion controlling

                                       -9-
weight, and he otherwise did not commit legal error in assessing

Halstead’s opinion.         Substantial evidence supports his conclusion

as to that assessment.

D.     Whether the ALJ’s Credibility Assessment was Supported by
       Substantial Evidence

       Allen    next     argues    that   the   ALJ   improperly   assessed   her

credibility.        Allen asserts that the ALJ merely relied on a minimal

boilerplate statement of credibility in violation of SSR 96-7p.

(ECF   No.     13   at   16-17.)      However,    the   alleged    “boilerplate”

statement that Allen cites as evidence of legal error specifically

states that “the claimant’s statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely

credible for the reasons explained in this decision.”                   (R. 59.)

(Emphasis added.)           The ALJ’s decision goes on to discuss in

substantial detail the record as a whole, noting inconsistencies in

the medical records, assessments, and Allen’s own testimony.                  See

Hernandez v. Comm’r of Soc. Sec., 644 F. App’x 468, 477 (6th Cir.

2016); Forrest v. Comm’r of Soc. Sec., 591 F. App’x 359, 366 (6th

Cir.    2014).         Specifically,      the   ALJ   noted   several   clinical

examinations that were inconsistent with the alleged inability to

perform any sustained work activity, treatment notes revealing a

greater capacity to perform daily activities, and repeated failures

to attend scheduled counseling sessions.              Such evidence, considered

as a whole, undercuts Allen’s credibility.                Substantial evidence

thus supports the ALJ’s credibility determination, and this court
                               -10-
may not second-guess such finding.            See Stephenson v. Comm’r of

Soc. Sec., 635 F. App’x 258, 263 (6th Cir. 2015); Ulman v. Comm’r

of Soc. Sec. Admin., 693 F.3d 709, 714 (6th Cir. 2012).

E.     Whether the RFC Determination was Supported by Substantial
       Evidence

       Allen essentially repeats the above arguments to support her

contention that the RFC determination was erroneous.            Specifically,

Allen argues that “the ALJ ignored much of the opinion evidence

offered by treating providers, so underestimated the effects of

claimant’s mental impairments.”       (ECF No. 13 at 18.)          As explained

above, however, the ALJ’s consideration of Halstead’s opinions and

the    other   medical   source   evidence    was    not   erroneous   and   was

supported      by   substantial   evidence.         Furthermore,    the   ALJ’s

credibility determination was supported by substantial evidence.

The ALJ properly explained the weight assigned to the medical

sources and how such sources supported his RFC determination.

Accordingly, there is no indication that the ALJ erred as a matter

of law in making the RFC determination.              Such determination was

likewise supported by substantial evidence.

F.     Whether the ALJ Inappropriately Relied on the Grids at Step
       Five

       Allen finally argues that she exhibited both exertional and

non-exertional limitations, and the ALJ thus inappropriately relied

on the Grids in assessing whether she was disabled.            (ECF No. 13 at

19.)    Allen is correct that it is inappropriate to rely solely on

                                    -11-
the Grids when non-exertional impairments exist.                See Amir v.

Comm’r of Soc. Sec., 705 F. App’x 443, 451 (6th Cir. 2017).             But

the ALJ’s opinion clearly states that he utilized the Grids as a

“framework for decisionmaking,” in conjunction with the testimony

of   a    VE   in   assessing   the   effect   of   Allen’s   non-exertional

impairments on her capacity to perform work.             Allen’s assertion

that the ALJ relied solely on the Grids lacks any basis in fact.

Allen does not otherwise identify any legal error with the ALJ’s

determination at Step Five.           The ALJ did not rely solely on the

Grids at Step Five, no legal error is apparent, and substantial

evidence otherwise supports his decision.

                                III. CONCLUSION

         For these reasons, the Commissioner’s decision is AFFIRMED.

         IT IS SO ORDERED.


                                          s/ Tu M. Pham
                                          TU M. PHAM
                                          United States Magistrate Judge

                                          February 27, 2019
                                          Date




                                      -12-
